Name: Commission Regulation (EEC) No 3150/87 of 22 October 1987 opening a standing invitation to tender for the export of 500 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 87 Official Journal of the European Communities No L 300/ 13 COMMISSION REGULATION (EEC) No 3150/87 of 22 October 1987 opening a standing invitation to tender for the export of 500 000 tonnes of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 oh the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (^ lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 15 October 1987 Italy notified the Commis ­ sion that it wished to up for sale for export to third coun ­ tries 500 000 tonnes of durum wheat held by its interven ­ tion agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 500 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 500 000 tonnes of durum wheat to be exported to all third countries . 2. The . regions in which the 500  ¬00 tonnes of durum wheat are stored are listed in Annex I hereto . Article 3 The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 5 November . 1987 , at 12 noon (Brussels time). 2. The time limit for submission of tenders under the last partial / invitation to tender shall expire on 16 December 1987 at 12 noon (Brussels time). 3 . The tenders shall be lodged with the Italian inter ­ vention agency. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . 3) OJ No L 139, 24. 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 223, 11 . 8 . 1987, p . 5 . No L 300/ 14 Official Journal of the European Communities 23 . 10 . 87 ANNEX I (tonnes) Place of storage Quantity Cuneo 3 000,000 Genoa 12 792,700 Pavia 15 415,673 Verona 6 555,397 Rovigo 4 007,150 Reggio Emilia 20 347,097 Bologna 21 500,000 Ravenna . 38 882,126 Ferrara 77 758,247 La Spezia 24 559,810 Livorno 20 000,000 Florence 6 300,000 Grosseto 19 697,293 Sienna 6 225,486 Ancona 11 127,756 Macerata . 1 210,000 Perugia 278,000 Chieti 156,306 Pescara 837,698 Rome 13 572,122 Viterbo 10 040,353 Naples 36 039,060 Foggia 94 650,487 &lt; Matera 10 000,000 Palermo 10 731,940 Caltanissetta 13 315,299 Ban 21 000,000 ANNEX II Standing invitation to tender for the export of 500 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EEC) No 3150/87) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .